internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable tam-144189-04 cc fip b01 number release date index uil no case-mis no ------------------ ------------------------------------------- ---------------- taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference --------------------------------- --------------------------- ------------------------ ---------------- ------------------------------------------------------ ----------------------- legend taxpayer date date date date date month year ----------------------------------------------------- --------------- ----------------- --------------------- -------------- ------------------ --------------- ------- tam-144189-04 year a b c d e f g h i j k ------- ----------------- -- ---- -- -- ----------------- -- ---- ---- --------------- -------------- issues whether the losses resulting from taxpayer’s liability hedging_transactions are capital pursuant to sec_1_1221-2 of the treasury regulations whether taxpayer’s recognition of the hedging losses in year clearly reflects income conclusions the losses resulting from taxpayer’s original swaps are capital taxpayer’s recognition of the hedging losses in year clearly reflects income facts on date taxpayer incurred dollar_figurea of floating-rate debt from a consortium of b banks floating-rate debt the debt had a term of c years on date taxpayer entered into c-year interest rate swaps with d banks original swaps the aggregate tam-144189-04 notional_principal_amount of the swaps at inception was dollar_figurea and was amortized on the same schedule as the principal amortization of the floating-rate debt under the original swaps taxpayer received libor-based periodic_payments in exchange for fixed-rate periodic_payments taxpayer entered into the original swaps to reduce its risk of interest rate changes with respect to the floating-rate debt the original swaps however were not identified as hedging_transactions on taxpayer’s books_and_records on date taxpayer retired the floating-rate debt with the proceeds from the issuance of e series of fixed-rate senior notes due in year fixed-rate notes the fixed-rate notes were offered in a private_placement and the aggregate principal_amount of the notes was approximately dollar_figuref also on date taxpayer entered into offsetting interest rate swaps with g of the d bank counterparties to the original swaps and an offsetting interest_rate_swap with a new bank counterparty collectively the offset swaps under these offset swaps taxpayer received fixed-rate periodic_payments in exchange for libor-based periodic_payments through month of year the combination of payments between the original swaps and the offset swaps locked in the fixed payments on the swaps taxpayer identified the offset swaps as hedging_transactions on its books_and_records however it is unclear what these transactions were hedging taxpayer did not dispose_of the original swaps when it retired the floating-rate debt swaps in connection with the termination of the original swaps taxpayer entered into new interest rate swaps for a term of h years with the same counterparties to the original swaps new pay-fixed swaps in connection with the termination of the offset swaps taxpayer entered into new interest rate swaps for a term of i years with g of the d counterparties to the offset swaps new pay-floating swap the initial notional_principal_amount of each new pay-fixed swap and new pay-floating swap corresponded with the unamortized notional_principal_amount and amortization schedule of the relevant original swap or offset swap taxpayer identified the new pay-fixed swaps and new pay-floating swaps as hedging_transactions on its books_and_records on date taxpayer terminated the remaining offset swap the new pay-fixed swaps and the new pay-floating swaps for year taxpayer reported a capital_loss of dollar_figurej resulting from the termination of the original swaps taxpayer may have realized a loss of dollar_figurek upon the termination of the offset swaps in year but it did not report this loss on its year return given the information we have received we are unable to determine whether the offset swaps qualified as hedging_transactions and were properly identified as hedging_transactions thus we are unable to conclude whether the loss realized from these transactions is capital or ordinary moreover it is unclear why taxpayer did not report this loss in year original swaps and the offset swaps and it did not receive any cash payments from taxpayer did not make any cash payments to the counterparties to terminate the on date taxpayer terminated all of the original swaps and g of the d offset tam-144189-04 the counterparties to enter into the new pay-fixed swaps and new pay-floating swaps the facts indicate that amounts that were due and owing between the parties upon the termination of the original swaps and the offset swaps were applied to taxpayer's costs of entering into the new pay-fixed swaps and the new pay-floating swaps we note that the proper tax treatment under sec_1_446-3 sec_1_446-4 and sec_1_1221-2 for payments made pursuant to these new swaps is beyond the scope of this technical_advice_memorandum law and analysis for the years in issue sec_1_1221-2 provides rules governing the character of hedging gains and losses this regulation applies retroactively to all open taxable years t d 1993_2_cb_258 sec_1_1221-2 provides that generally the term capital_asset does not include property that is part of a hedging_transaction as defined in sec_1_1221-2 a hedging_transaction is defined in sec_1_1221-2 to include any transaction entered into by the taxpayer in the normal course of the taxpayer’s trade_or_business primarily to reduce risk of interest rate changes with respect to borrowings made or to be made by the taxpayer for these transactions the general requirements for a proper identification were contained in sec_1_1221-2 in the case of a hedging_transaction that was entered into before date and that remained in existence on date an identification was considered timely if it was made by date sec_1 g ii sec_1_1221-2 provided rules concerning the effect of an identification or non-identification of a hedging_transaction for the years in issue sec_1 f provided that a failure to make a proper identification under sec_1 e establishes that a transaction is not a hedging_transaction thus the rules of sec_1_1221-2 and providing special rules for the character of gain_or_loss do not apply and the character of gain_or_loss is determined without reference to whether the transaction is a surrogate for a noncapital_asset serves as insurance against a business risk serves a hedging function or serves a similar function or purpose in other words an identification is relevant to determine the character of gains or losses resulting from a hedging_transaction generally an identification is required for a taxpayer to receive ordinary_loss treatment for hedging losses where a failure to identify a hedging_transaction is inadvertent and certain specified requirements have been satisfied a taxpayer may but is not required to treat gain_or_loss from a hedging_transaction as ordinary_income or loss under sec_1_1221-2 and sec_1_1221-2 sec_1221 of the internal_revenue_code was added pursuant to sec_532 of the ticket to work and work incentives improvement act of stat it is effective for transactions entered into on or after date and thus does not apply to the years in issue tam-144189-04 sec_446 grants to the commissioner broad authority to determine whether an identification however is not determinative of whether a transaction satisfies the definition of a hedging_transaction in sec_1_1221-2 for other purposes like the application of the hedge timing rules in sec_1_446-4 discussed below this is because the hedge timing regulations turn on the definition of a hedging_transaction in sec_1_1221-2 which does not invoke an identification requirement a method_of_accounting clearly reflects income for hedging_transactions a clear_reflection_of_income is achieved by reasonably matching the timing of income deduction gain_or_loss from the hedging_transaction with the timing of income deduction gain_or_loss from the item being hedged see sec_1_446-4 the hedge timing rules in sec_1_446-4 apply to hedging_transactions as defined in sec_1_1221-2 whether or not the character of gain_or_loss from the transaction is determined under sec_1_1221-2 under a reasonable method_of_accounting for hedges of debt instruments a taxpayer will take gains and losses from liability hedges into account by reference to the terms of the debt_instrument and the period to which the hedge relates see sec_1_446-4 moreover if a taxpayer hedges an item and disposes of or terminates its interest in the item but does not dispose_of or terminate the hedging_transaction the taxpayer must appropriately match the built-in_gain or loss on the hedging_transaction to the gain_or_loss on the disposed item to meet this requirement the taxpayer may mark the hedge to market on the date it disposes of the hedged item see sec_1_446-4 although the hedge timing rules in sec_1_446-4 are not effective for the years in issue they are instructive in determining whether a taxpayer has adopted a reasonable method_of_accounting that clearly reflects income sec_1_446-4 provides that a hedging_transaction as defined in sec_1_1221-2 whether or not the character of the gain_or_loss from the transaction is determined under sec_1_1221-2 must be accounted for under the rules set forth in sec_1_446-4 in revrul_2003_127 2003_52_irb_1245 the service ruled that sec_1_446-4 refers only to the definition of a hedging_transaction in sec_1_1221-2 and does not refer to the additional rules in sec_1_1221-2 regarding the treatment of unidentified transactions in other words the hedge timing rules in sec_1_446-4 apply to any hedging_transaction that satisfies the definition of a hedging_transaction in sec_1_1221-2 regardless of whether the transaction has been identified for purposes of characterizing gain_or_loss from the hedging_transaction risk of interest rate changes with respect to the floating-rate debt the swaps are hedging_transactions within the meaning of sec_1_1221-2 however because taxpayer failed to identify the original swaps as hedging_transactions pursuant to sec_1_1221-2 and the transition rule in sec_1_1221-2 the losses resulting from the original swaps are properly treated as capital losses and the service lacks authority under the hedging regulations to recharacterize the losses as ordinary assuming that taxpayer entered into the original swaps primarily to reduce the tam-144189-04 taxpayer recognized the losses on the original swaps in the same year that it retired the debt_instrument accordingly taxpayer’s treatment of the hedging losses clearly reflects income as discussed above this conclusion is unaffected by the fact that taxpayer failed to identify the original swaps as hedging_transactions for purposes of sec_1_1221-2 the request for technical assistance advice raised several other issues including the application of sec_1_446-3 given that the original swaps and the offsetting swaps were entered into prior to the effective date of sec_1_446-3 those regulations are not applicable the remaining issues appear to be rendered moot given the analysis under the hedging regulations caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent-
